                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01782-PAB

BRETT CANDELARIA,

      Applicant,

v.

DEAN WILLIAMS, Executive Director, C.D.O.C., and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

      Respondents.


                   ORDER TO DISMISS IN PART AND FOR ANSWER


      Applicant Brett Candelaria is a prisoner in the custody of the Colorado

Department of Corrections. Mr. Candelaria has filed pro se an Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254, Docket No. 1, challenging the validity of

his conviction in District Court for the City and County of Denver, Colorado, Case

Number 08CR4421.

      On June 28, 2019, Magistrate Judge Gordon P. Gallagher ordered Respondents

to file a Pre-Answer Response limited to addressing the affirmative defenses of

timeliness under 28 U.S.C. § 2244(d) and exhaustion of state court remedies pursuant

to 28 U.S.C. § 2254(b)(1)(A) if Respondents intend to raise either or both of those

defenses in this action. On July 31, 2019, Respondents filed their Pre-Answer

Response, Docket No. 11, arguing that claim two in the Application should be

dismissed. On August 19, 2019, Mr. Candelaria filed Applicant’s Reply to

Respondents’ Pre-Answer Response, Docket No. 12.
       The Court must construe the Application and other papers filed by Mr. Candelaria

liberally because he is not represented by an attorney. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

For the reasons stated below, the Court will dismiss the action in part.

I. FACTUAL AND PROCEDURAL BACKGROUND

       Mr. Candelaria was convicted by a jury of multiple counts of sexual assault and

attempted sexual assault on a child as well as contributing to the delinquency of a

minor. He was sentenced to an indeterminate term of thirty-six years to life in prison.

On July 3, 2013, the Colorado Court of Appeals affirmed the judgment of conviction.

See Docket No. 11-3. On August 18, 2014, the Colorado Supreme Court denied Mr.

Candelaria’s petition for writ of certiorari on direct appeal. See Docket No. 11-4.

       On December 15, 2014, Mr. Candelaria filed in the trial court a postconviction

motion for sentence reconsideration. See Docket No. 11-1 at 16. On April 14, 2015,

the trial court denied that motion. See id.

       On February 10, 2016, Mr. Candelaria filed in the trial court a postconviction

motion pursuant to Rule 35(c) of the Colorado Rules of Criminal Procedure. See id.

On September 6, 2016, the trial court denied the Rule 35(c) motion. See id. at 15. On

May 9, 2019, the Colorado Court of Appeals affirmed the trial court’s order. See

Docket No. 11-6.

       Mr. Candelaria asserts five claims in the Application. In claim one, he contends

his constitutional rights to an impartial jury and a fair trial were violated because the trial


                                               2
court failed to excuse for cause two jurors who allegedly were biased. In claim two, he

contends his constitutional right to a fair trial was violated when the trial court admitted

evidence of prior bad acts in violation of Colorado state law. Mr. Candelaria contends

in claim three that his constitutional right to a fair trial was violated by prosecutorial

misconduct. In claim four, he contends there was insufficient evidence to support

certain convictions in violation of his constitutional rights. Finally, Mr. Candelaria

contends in claim five that trial counsel was constitutionally ineffective by failing to

consult with and/or call a defense expert, failing to object to prosecutorial misconduct,

failing to present an adequate defense as promised in his opening statement, and failing

to call exculpatory witnesses.

II. ONE-YEAR LIMITATION PERIOD

       Respondents do not argue that this action is barred by the one-year limitation

period in 28 U.S.C. § 2244(d).

III. EXHAUSTION OF STATE REMEDIES

       Respondents do not argue that Mr. Candelaria failed to exhaust state remedies

for claims one, three, four, and five. However, Respondents argue that claim two was

not fairly presented to the state courts as a federal constitutional claim and is not

exhausted.

       Pursuant to 28 U.S.C. § 2254(b)(1), an application for a writ of habeas corpus

may not be granted unless it appears that the applicant has exhausted state remedies

or that no adequate state remedies are available or effective to protect the applicant’s

rights. See O’Sullivan v. Boerckel, 526 U.S. 838 (1999); Dever v. Kan. State


                                               3
Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994). The exhaustion requirement is

satisfied once the federal claim has been presented fairly to the state courts. See

Castille v. Peoples, 489 U.S. 346, 351 (1989). Fair presentation requires that the

federal issue be presented properly “to the highest state court, either by direct review of

the conviction or in a postconviction attack.” Dever, 36 F.3d at 1534.

       Furthermore, the “substance of a federal habeas corpus claim” must have been

presented to the state courts in order to satisfy the fair presentation requirement.

Picard v. Connor, 404 U.S. 270, 278 (1971); see also Nichols v. Sullivan, 867 F.2d

1250, 1252 (10th Cir. 1989). Fair presentation does not require a habeas corpus

petitioner to cite “book and verse on the federal constitution.” Picard, 404 U.S. at 278

(internal quotation marks omitted). However, “[i]t is not enough that all the facts

necessary to support the federal claim were before the state courts, or that a somewhat

similar state-law claim was made.” Anderson v. Harless, 459 U.S. 4, 6 (1982) (per

curiam) (citation omitted). “If state courts are to be given the opportunity to correct

alleged violations of prisoners’ federal rights, they must surely be alerted to the fact that

the prisoners are asserting claims under the United States Constitution.” Duncan v.

Henry, 513 U.S. 364, 365-66 (1995) (per curiam).

       Finally, “[t]he exhaustion requirement is not one to be overlooked lightly.”

Hernandez v. Starbuck, 69 F.3d 1089, 1092 (10th Cir. 1995). A state prisoner bringing

a federal habeas corpus action bears the burden of showing he has exhausted all

available state remedies for each particular claim. See Miranda v. Cooper, 967 F.2d

392, 398 (10th Cir. 1992). A blanket statement that state remedies have been


                                              4
exhausted does not satisfy this burden. See Olson v. McKune, 9 F.3d 95 (10th Cir.

1993); see also Fuller v. Baird, 306 F. App’x 430, 431 n.3 (10th Cir. 2009) (stating a

bald assertion unsupported by court records is insufficient to demonstrate state

remedies are exhausted).

       Mr. Candelaria presented claim two to the Colorado Court of Appeals on direct

appeal as a state law claim. In particular, he argued in his opening brief that evidence

of prior bad acts was admitted at his trial in violation of the Colorado Rules of Evidence

and People v. Spoto, 795 P.2d 1314 (Colo. 1990). See Docket No. 11-2 at 19-34. At

one point within the lengthy state law argument, Mr. Candelaria did cite the Fifth and

Fourteenth Amendments to the United States Constitution to support the proposition

that the prohibition against propensity evidence “goes to the heart of due process.”

Docket No. 11-2 at 22. However, he did not make any reasoned argument that his

federal constitutional right to due process was violated by admission of evidence of prior

bad acts.

       The Court agrees with Respondents that Mr. Candelaria failed to present claim

two to the state courts as a federal constitutional claim. Simply put, Mr. Candelaria’s

conclusory reference to the federal constitution in support of claim two in his opening

brief on direct appeal does not satisfy the fair presentation requirement.

                     A fleeting reference to the federal constitution,
              tacked onto the end of a lengthy, purely state-law
              evidentiary argument, does not sufficiently alert and afford a
              state court the opportunity to address an alleged violation of
              federal rights. Moreover, to hold that vague references to
              such expansive concepts as due process and fair trial fairly
              present, and therefore exhaust, federal claims is to


                                             5
               eviscerate the exhaustion requirement.

Wilder v. Cockrell, 274 F.3d 255, 260 (5th Cir. 2001); see also Zuniga v. Falk, 618 F.

Appx. 407, 411(10th Cir. 2015) (conclusory references to a fair trial and the federal

Constitution at the tail end of a state law argument are “insufficient to put the state court

on notice that [the applicant] was raising a federal constitutional claim”); Cole v.

Zavaras, 349 F. Appx. 328, 331 (10th Cir. 2009) (finding claims were not presented as

federal constitutional claims where prisoner “states in a conclusory fashion that the

alleged error violated his federal constitutional rights, but he cites no federal case law to

support those claims and does little to connect the claim[s] with the rights he alleged

were violated.”) In a similar context, the Supreme Court has concluded that “a general

appeal to a constitutional guarantee as broad as due process [is not sufficient] to

present the ‘substance' of such a claim to a state court.” Gray v. Netherland, 518 U.S.

152, 163 (1996).

       In addition to arguing that claim two was fairly presented as a federal

constitutional claim in his opening brief, Mr. Candelaria asserts that Respondents did

not submit copies of his reply brief or his petition for writ of certiorari and he does not

know how the claim was presented to the state courts in those briefs. The Court need

not review the reply brief and petition for writ of certiorari because the failure to present

claim two as a federal constitutional claim in the opening brief is dispositive. Under

Colorado law, raising a claim for the first time in a reply brief does not satisfy the fair

presentation requirement. See Ponis v. Hartley, 534 F. App’x 801, 804-05 (10th Cir.

2013) (finding claim raised only in reply brief was not properly presented to the


                                               6
Colorado Court of Appeals); Bethurum v. Zavaras, 352 F. App’x 260, 263-64 (10th Cir.

2009) (same). Similarly, raising a claim for the first time in a petition for writ of certiorari

does not satisfy the fair presentation requirement because Colorado state appellate

courts do not review issues that were not raised in the lower courts. See People v.

Salazar, 964 P.2d 502, 507 (Colo. 1998) (“It is axiomatic that issues not raised in or

decided by a lower court will not be addressed for the first time on appeal.”).

       For these reasons, Mr. Candelaria fails to demonstrate he has exhausted state

remedies for claim two.

IV. PROCEDURAL DEFAULT

       The Court may not dismiss claim two for failure to exhaust state remedies if Mr.

Candelaria no longer has an adequate and effective state remedy available to him.

See Castille, 489 U.S. at 351. Respondents contend Mr. Candelaria no longer has an

adequate and effective state remedy available to him because claim two is subject to an

anticipatory procedural default. See Coleman v. Thompson, 501 U.S. 722, 735 n.1

(1991) (noting that, even if an unexhausted claim has not actually been raised and

rejected by the state courts on a procedural ground, the claim still is subject to an

anticipatory procedural default if it is clear that the claim would be rejected because of

an independent and adequate state procedural rule). More specifically, Respondents

assert that Rule 35(c)(3)(VII) of the Colorado Rules of Criminal Procedure prevents Mr.

Candelaria from returning to state court to raise the claim in a new postconviction

motion. Rule 35(c)(3)(VII) provides that, with limited exceptions not applicable to Mr.

Candelaria, the state court must dismiss any claim that could have been presented in a


                                               7
prior appeal or postconviction proceeding.

      Federal courts “do not review issues that have been defaulted in state court on

an independent and adequate state procedural ground, unless the default is excused

through a showing of cause and actual prejudice or a fundamental miscarriage of

justice.” Jackson v. Shanks, 143 F.3d 1313, 1317 (10th Cir. 1998). Application of this

procedural default rule in the habeas corpus context is based on comity and federalism

concerns. See Coleman, 501 U.S. at 730.

      “A state procedural ground is independent if it relies on state law, rather than

federal law, as the basis for the decision.” English v. Cody, 146 F.3d 1257, 1259 (10th

Cir. 1998). A state procedural ground is adequate if it “was firmly established and

regularly followed.” Beard v. Kindler, 558 U.S. 53, 60 (2009) (internal quotation marks

omitted).

      Mr. Candelaria fails to demonstrate or even argue that Rule 35(c)(3)(VII) of the

Colorado Rules of Criminal Procedure is not an independent and adequate state

procedural rule. In any event, the Court finds that the rule is independent because it

relies on state rather than federal law. Rule 35(c)(3)(VII) also is adequate because it is

applied evenhandedly by Colorado courts. See, e.g., People v. Vondra, 240 P.3d 493,

494-95 (Colo. App. 2010) (applying Crim. P. Rules 35(c)(3)(VI) and (VII) to reject claims

that were or could have been raised in a prior proceeding); see also LeBere v. Abbott,

732 F.3d 1224, 1233 n.13 (10th Cir. 2013) (noting that several unpublished cases have

indicated Colorado’s rule barring claims that could have been raised previously is an

independent and adequate state ground precluding federal habeas review). Therefore,


                                             8
claim two is procedurally defaulted and cannot be considered unless Mr. Candelaria

demonstrates cause and prejudice or a fundamental miscarriage of justice. See

Jackson, 143 F.3d at 1317.

       To demonstrate cause for his procedural default Mr. Candelaria must show that

some objective factor external to the defense impeded his ability to comply with the

state’s procedural rule. See Murray v. Carrier, 477 U.S. 478, 488 (1986). “Objective

factors that constitute cause include interference by officials that makes compliance with

the State’s procedural rule impracticable, and a showing that the factual or legal basis

for a claim was not reasonably available to [applicant].” McCleskey v. Zant, 499 U.S.

467, 493-94 (1991) (internal quotation marks omitted). If Mr. Candelaria can

demonstrate cause, he also must show “actual prejudice as a result of the alleged

violation of federal law.” Coleman, 501 U.S. at 750. A fundamental miscarriage of

justice occurs when “a constitutional violation has probably resulted in the conviction of

one who is actually innocent.” Murray, 477 U.S. at 496. Mr. Candelaria’s pro se

status does not exempt him from the requirement of demonstrating either cause and

prejudice or a fundamental miscarriage of justice to overcome a procedural default.

See Lepiscopo v. Tansy, 38 F.3d 1128, 1130 (10th Cir. 1994).

       Mr. Candelaria argues that he can demonstrate cause for any procedural default

of claim two because, if the claim was not raised as a federal constitutional claim on

direct appeal, the failure to do so was caused by ineffective assistance of counsel. In

certain instances, ineffective assistance of counsel can constitute cause to excuse a

procedural default. See Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000).


                                             9
However, Mr. Candelaria cannot demonstrate cause to excuse a procedural default

premised on ineffective assistance of counsel unless the ineffective assistance of

counsel claim first is raised as an independent constitutional claim in state court. See

id. The Court’s review of Mr. Candelaria’s opening brief in the state court Rule 35(c)

postconviction proceedings reveals that he did not fairly present any claim that counsel

on direct appeal was ineffective. Therefore, he cannot rely on direct appeal counsel’s

alleged ineffectiveness to demonstrate cause.

       Mr. Candelaria also fails to demonstrate or even argue that a fundamental

miscarriage of justice will result if the Court does not consider the merits of claim two.

As a result, claim two is procedurally barred and will be dismissed for that reason.

V. CONCLUSION

       In summary, claim two will be dismissed because the claim is unexhausted and

procedurally barred. Accordingly, it is

       ORDERED that claim two in the Application is dismissed. It is further

       ORDERED that within thirty days Respondents are directed to file an answer in

compliance with Rule 5 of the Rules Governing Section 2254 Cases that fully addresses

the merits of the remaining claims. It is further

       ORDERED that within thirty days of the filing of the answer Applicant may file a

reply, if he desires.




                                             10
DATED September 16, 2019.

                                 BY THE COURT:


                                  s/Philip A. Brimmer
                                 PHILIP A. BRIMMER
                                 Chief United States District Judge




                            11
